446 F.2d 883
UNITED STATES of America, Plaintiff and Appellee,v.James John DeCARLO, Appellant.
No. 71-1860.
United States Court of Appeals, Ninth Circuit.
Aug. 13, 1971.

James T. Marquoit, Portland, Or., for appellant.
Jack C. Wong, Asst. U.S. Atty., Portland, Or., for plaintiff-appellee.
Before CHAMBERS, HAMLEY and MERRILL, Citcuit Judges.
PER CURIAM:


1
De Carlo was convicted of robbing a suburban branch of the United States National Bank at Portland, Oregon.


2
He has one point on appeal: A government witness blurted out something about his escaping from the Rocky Butte local jail while he was incarcerated after his arrest.  For this a timely motion was made for a mistrial.  The motion was denied.


3
The point here does not amount to much.  The evidence was overwhelming.  De Carlo was photographed in the act and he was found with 'bait' money in his possession.  Also, his fingerprints were found at the scene of the event.  Thus, it was not error to deny a motion for a mistrial.  Chapman v. California, 386 U.S. 18, 87 S. Ct. 824, 17 L. Ed. 2d 705; Harrington v. California, 395 U.S. 250, 89 S. Ct. 1726, 23 L. Ed. 2d 284.